FILED
                             NOT FOR PUBLICATION                            APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MOISES ANTONIO SALMERON,                         No. 11-72279

               Petitioner,                       Agency No. A094-453-441

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Moises Antonio Salmeron, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law

and for substantial evidence the agency’s factual findings. Husyev v. Mukasey, 528
F.3d 1172, 1177 (9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Salmeron established

extraordinary circumstances excusing the untimely filing of his asylum application.

See 8 C.F.R. 1208.4(a)(5). Thus, his asylum claim fails.

      Substantial evidence supports the BIA’s determination that Salmeron’s

experiences in El Salvador did not rise to the level of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). Substantial evidence also supports

the BIA’s determination that Salmeron did not show it is more likely than not that

he would be subject to persecution on account of a protected ground. See INS v.

Stevic, 467 U.S. 407, 429-30 (1984). Thus, his withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Salmeron’s

CAT claim because he has not shown it is more likely than not he will be tortured

by the government of El Salvador or with its consent or acquiescence. Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      We deny Salmeron’s motion to hold this case in abeyance.

      PETITION FOR REVIEW DENIED.




                                          2                                   11-72279